DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Ikeda et al. (US 2008/0213511, “Ikeda”) in view of Sato et al. (US 2012/0295071, “Sato”), and further in view of Hirai et al. (US 2015/0108401, “Hirai”), do not disclose or suggest: An optically anisotropic layer produced from a composition comprising at least one kind of polymerizable liquid crystal compound and a  photopolymerization initiator composition, wherein the photopolymerization initiator composition comprises at least one kind of photopolymerization initiator, the photopolymerization initiator composition has (i) a maximum absorption at wavelength ʎ (A) and (ii) a maximum absorption at wavelength ʎ (B), and the at    least one    kind of    polymerizable    liquid crystal    compound    and    the photopolymerization initiator composition satisfy the following:	20 nm < k(B)- ʎ max(LC) or 20 nm < ʎ max(LC)- ʎ (A), wherein    ʎ max(LC)    represents    a wavelength    at which the    at least one kind    of polymerizable liquid crystal    compound has a maximum absorption, the at least one kind of polymerizable liquid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782